
	

113 HR 2965 IH: Help Kids Save for College Act of 2013
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2965
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2013
			Mr. Pitts introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  nontaxable employer matching contributions to section 529 college savings
		  plans.
	
	
		1.Short titleThis Act may be cited as the
			 Help Kids Save for College Act of
			 2013.
		2.Nontaxable
			 employer matching contributions to section 529 college savings plans
			(a)In
			 generalPart III of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to items specifically excluded from gross
			 income) is amended by inserting after section 139D the following new
			 section:
				
					139E.Employer
				matching contributions to section 529 college savings plans
						(a)ExclusionGross income of an employee does not
				include amounts paid during the taxable year by the employer to a qualified
				tuition program for the benefit of a designated beneficiary if such amounts are
				paid pursuant to a college savings assistance program.
						(b)LimitationThe
				amount excluded from the gross income of an employee under subsection (a) for
				any taxable year with respect to each designated beneficiary shall not exceed
				the lesser of—
							(1)$1,000, or
							(2)the amount paid by
				the employee during such year to such program for the benefit of such
				beneficiary.
							(c)College savings
				assistance programFor purposes of this section, a college
				savings assistance program is a separate written plan of an employer for the
				exclusive benefit of such employer's employees—
							(1)under which the
				employer makes payments to qualfied tuition programs for the benefit of
				designated beneficiaries, and
							(2)which meets
				requirements similar to the requirements of paragraphs (2), (3), (5), and (6)
				of section 127(b).
							(d)DefinitionsFor
				purposes of this section, terms used is this section which are also used in
				section 529 shall have the respective meanings given such terms by section
				529.
						.
			(b)Clerical
			 amendmentThe table of sections for such part III is amended by
			 inserting after the item relating to section 139D the following new
			 item:
				
					
						Sec. 139E. Employer matching contributions to section 529
				college savings
				plans.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
